Title: From Alexander Hamilton to Joseph Elliott, 12 June 1799
From: Hamilton, Alexander
To: Elliott, Joseph


          
            Sir, 
            New York June 12. 1799
          
          I have received your letter of the 12th. instant. It would will be with great regret that I shall at any time see in the conduct of an officer intentional neglect negligence or disrespect. I am the less disposed to suppose either in the present case, because it is impossible to imagine a motive. Yet I owe it to propriety to remark that your continued silence has been ill judged. Though The obstacles which you mention to the making of the returns did not render it impracticable to acknowlege the receipt of my letters and to inform me of the causes of delay and of what was intended; which certainly ought to been done.
          With consideration I am Sir Yr. Obed servt.
           Capt. Joseph Elliot 
        